Citation Nr: 0510796	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-11 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a notice of disagreement (NOD) was timely filed 
as to a June 1995 rating decision.

2.  Entitlement to service connection for chronic 
inflammatory demyelinating polyneuropathy (CIDP), including 
due to herbicide exposure.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right orbit with chorioretinitis 
and visual field defect, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
rhinitis with retained foreign body, right sphenoid sinus.

7.  Entitlement to an increased (compensable) rating for a 
scar, graft donor site, right sternal mastoid.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran presented argument at a Travel Board hearing in 
May 2003 and at a Central Office hearing in May 2004.  
Pursuant to the provisions of 38 U.S.C.A. §§ 7102 and 7107, 
the Veterans Law Judges who conducted the May 2003 and May 
2004 Board of Veterans' Appeals (Board) hearings will 
participate as panel members in the adjudication of this 
claim.

The appellant has raised several claims that have not yet 
been fully developed by the RO.  In written statement dated 
February 7, 2000, the veteran indicated that service 
connection and a 10 percent rating was warranted for a 
deviated septum.  In addition, in that written statement, the 
veteran alleged that there was clear and unmistakable error 
(CUE) in rating decisions that reduced his benefits.  During 
his May 2003 hearing, the veteran testified that he wanted VA 
to make a determination on the validity of a $1,932.00 debt 
as well as adjudication of a claim of entitlement to waiver 
or recovery of that debt.  The Board notes that an April 2002 
letter from the RO explained how the debt was created and 
indicated that the veteran could request a waiver.  That 
letter also indicated that an RO hearing was to be scheduled 
in Chicago, Illinois.  The claims files do not reveal 
information regarding that hearing, and the veteran testified 
that a hearing on the matter was never held.  Accordingly, 
these issues are referred to the RO for appropriate action.  
These issues are not inextricably intertwined with the issues 
on appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).

The issues of entitlement to service connection for sleep 
apnea; entitlement to an increased rating for residuals of a 
shell fragment wound of the right orbit with chorioretinitis 
and visual field defect; entitlement to an increased rating 
for rhinitis with retained foreign body, right sphenoid 
sinus; and entitlement to an increased rating for a scar, 
graft donor site, right sternal mastoid are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A June 1995 rating decision granted service connection 
for PTSD and assigned a 10 percent rating for that disorder, 
and denied the veteran's claims for increased ratings for 
residuals of a shell fragment wound to the head, status post 
temporofrontal craniotomy with ligation; right craniotomy 
with partial skull loss, and loss of sense of smell.

2.  The notification of the outcome of the claims was not 
sent to the veteran's last address of record.

3.  The evidence shows that the veteran's CIDP is not related 
to his service, including exposure to herbicides.

4.  The veteran's service-connected tinnitus is manifested by 
bilateral ringing in the ears.


CONCLUSIONS OF LAW

1.  The veteran filed a timely NOD as to a June 1995 rating 
decision.  38 U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.109, 20.302 (2004).

2.  CIDP was not incurred in or aggravated by the veteran's 
active military service, including as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

3.  The criteria for an increased rating for service-
connected tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.87, Diagnostic Code 
6260 (2003), 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of NOD

In November 1994 the veteran requested increased ratings for 
his service-connected disabilities as well as an award of 
service connection for PTSD.  At that time, the veteran 
provided a home address in Naperville, Illinois.  

On June 24, 1995, the RO received a Standard Form 1199A from 
the veteran.  He listed his address in Aurora, Illinois.  By 
a decision dated June 27, 1995, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation effective December 1, 1994.  The RO also denied 
claims for increased ratings for residuals of a shell 
fragment wound to the head, status post temporofrontal 
craniotomy with ligation; right craniotomy with partial skull 
loss, and loss of sense of smell.  The RO sent the veteran a 
letter dated July 3, 1995, informing him of this action.  The 
letter was sent to the Naperville, Illinois address.

In a letter dated July 2, 1996, the veteran wrote, "This 
letter serves as a Notice of Disagreement with a decision you 
made regarding my disability on July 3, 1995."  The letter 
was date stamped as received by the RO on July 12, 1996.  The 
postmarked envelope containing the July 2 letter from the 
veteran is not of record.  In March 1997 the RO sent the 
veteran a letter explaining that the RO had informed him of 
the June 1995 decision on July 3, 1995. The veteran was 
informed that he had had one year from this date, or until 
July 3, 1996, to file an NOD.  The RO held that his July 12, 
1996 communication was considered to constitute an NOD as to 
the June 1995 decision, but that since the one year time 
limitation had expired, the NOD was not timely filed.

The RO issued a statement of the case in April 1999.  The 
statement of the case informed the veteran that his July 1995 
NOD was not timely filed.  In June 1999, the veteran filed a 
substantive appeal which included an affidavit from his wife 
stating that she had put postage on the envelope containing 
the July 2, 1995, letter and placed it in a mailbox at the 
post office during regular business hours.  Thus the veteran 
argued that the NOD was timely filed.  Alternately, the 
veteran argued that the NOD should not be considered 
untimely, even if it was filed 10 days late, because the RO 
was at least 10 days late in notifying him of the rating 
action.  The veteran testified during his May 2003 hearing 
that the July 3 letter from the RO was sent to an old address 
and that by the time he received that letter, it was at least 
10 days later, so that his NOD should not be considered 
untimely in any event. 

Pursuant to 38 U.S.C.A. § 5104(a), VA must provide timely 
notice of any VA adjudication decision accompanied by an 
explanation of the procedure for obtaining review of the 
decision.  The provisions of 38 U.S.C.A. § 7105 provide that 
an NOD initiates appellate review in the VA administrative 
adjudication process.  The NOD must be in writing and filed 
by the appellant or a representative within one year "from 
the date of mailing of notice of the result of initial review 
or determination." 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302.  If an NOD is not filed within the one-year time 
limit, the RO decision shall become final.  38 U.S.C.A. 
§ 7105(c); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

In computing the time limit for the filing of an NOD, the 
first day of the specified period is excluded, and the last 
day is included.  38 C.F.R. § 20.305(b) (2004).  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday is included in the 
computation.  Id.  See also 38 C.F.R. § 20.306 (2004).  An 
NOD postmarked prior to expiration of the applicable time 
limit will be accepted as having been timely filed.  
38 C.F.R. § 20.305(a) (2003).  In the event that the postmark 
is not of record, VA regulations provide that the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  Id.  In calculating the five-
day period, Saturdays, Sundays, and legal holidays are 
excluded. Id.

Thus, for a VA decision to become final, written notification 
to the appellant is required.  38 U.S.C.A. § 5104(a); 
38 C.F.R. § 3.104(a).  An RO decision becomes final if no NOD 
is filed within one year from the decision, unless there was 
a procedural error which denied him the right to appeal the 
RO decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.129; 
Best v. Brown, 10 Vet. App. 322 (1997) (decision not final 
where notice of decision was insufficient); Tablazon v. 
Brown, 8 Vet. App. 359 (1995) (decision not final where VA 
fails to process NOD by failing to issue an SOC).  The 
Secretary, at his sole discretion, may grant an extension of 
time to file an NOD under 38 C.F.R. § 3.109(b).  See Corry v. 
Derwinski, 3 Vet. App. 231 (1992).  Pursuant to this 
regulation, where an extension is requested after expiration 
of the one year period, "good cause must be shown" as to 
why the NOD was not timely filed.  38 C.F.R. § 3.109(b).

There is a presumption of regularity that supports "the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties".  Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  In Saylock, the 
United States Court of Appeals for Veterans Claims (Court) 
held that it must presume that the RO properly discharged its 
duties by mailing a copy of the RO decision to the "latest 
address then of record".  Saylock, 3 Vet. App. at 395. 

The presumption of regularity of the administrative process 
in the absence of clear evidence to the contrary applies to 
the VA mailing of the RO decision.  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  In the opinion of the Board, the 
presumption has been rebutted in this case as the record 
reflects that the notice of the June 1995 decision was not 
mailed to the appellant's last known address.  There is clear 
evidence to the contrary.  In this case, the veteran's latest 
address of record was the Aurora, Illinois, address he 
provided to VA shortly before the issuance of the June 1995 
rating decision and the July 3, 1995, notification letter.  
It is unclear whether the June 1995 Standard Form 1199A, 
which contained the latest address of record, had been 
associated with the veteran's claims folder at the time the 
July 1995 letter was sent to the veteran.  Regardless, the 
veteran cannot be held to the one-year time limit in this 
case.

It is unclear from the record exactly when the veteran 
received notice of the June 1995 decision.  It is the 
veteran's wife's sworn testimony, in essence, that the NOD 
was postmarked prior to the expiration of the applicable time 
limit.  Regardless,  under the circumstances the July 1996 
correspondence from the veteran must be accepted as a timely 
NOD.

Service connection for CIDP

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to the CIDP claim in this case.  The 
veteran was provided with a VCAA letter dated July 12, 2001.  
That letter was provided after the initial adjudication of 
the claim; however, the claim was first adjudicated prior to 
the enactment of the VCAA.  The July 2001 letter provided 
content complying notice to the claimant regarding what 
information and evidence was needed to substantiate his 
service connection claim, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letter advised him 
what evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant VA and private medical 
evidence which he identified and informed him that he needed 
to provide information regarding treatment for his claimed 
condition.  A February 6, 2002 letter provided additional 
notice to the veteran regarding the status of his case.  
Further, the April 2003 statement of the case provided him 
with the laws and regulations relevant to the VCAA.  Finally, 
during his May 2004 hearing, he was advised that the record 
would be held open for him to submit additional evidence, 
which was received by the Board in January 2005.

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claim.  Given this 
correspondence, and the fact that the veteran has actually 
submitted evidence in his possession during the course of 
this appeal, it is untenable that the veteran would have 
refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require VA to include this fourth element as part of its VCAA 
notice, is obiter dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
has provided testimony at several personal hearings.  VA has 
also developed the veteran's service medical records, his VA 
treatment records, and private treatment records adequately 
identified by the veteran.  The veteran has reported that he 
is receiving Social Security Administration (SSA) benefits, 
and VA has developed those records.  

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, although 
the veteran has been examined by VA, the veteran has not been 
provided with a VA examination that specifically addresses 
CIDP.  However, further medical examination or opinion is not 
necessary because, as explained in detail below, the evidence 
of record does not indicate that the veteran's CIDP may be 
associated with his active service.  38 U.S.C.A. 
§ 5103A(d)(2)(B) (West 2002).  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, private medical records, VA 
treatment records, VA examination reports, SSA records, three 
hearing transcripts, and his contentions.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all 
the evidence submitted by the veteran.  Rather, the Board's 
analysis will focus specifically on what the evidence shows, 
or does not show, on this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. § 1131 (West 2002).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2003).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease, or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2003).  

In addition, the law provides that if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, certain disorders, including acute or subacute 
peripheral neuropathy, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that acute or subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2004).  In 
addition, in order for acute or subacute peripheral 
neuropathy to be service-connected, it must be "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset."  38 C.F.R. § 3.309(e) (Note 2) 
(2004).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (which reversed the Court's holding in McCartt v. 
West, 12 Vet. App. 164 (1999) which required that the veteran 
have a presumptive disease before exposure was presumed). 

The veteran has repeatedly asserted, in numerous written 
statements, that he has a CIDP due to exposure to Agent 
Orange in service.  He testified that he had tingling and 
numbness throughout his body in the 1970s and that he had a 
hard time distinguishing symptoms after he had a stroke in 
1969 which resulted in left-sided paralysis for a time.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The Vietnam era began on January 9, 1962, and ended on May 7, 
1975.  38 U.S.C.A. § 1116(f) (2003).  The veteran's military 
records show that he served in Vietnam during that period.  
Based on the veteran's military records the Board finds that 
he did serve in Vietnam during the Vietnam Era.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
service.

The medical evidence shows that the veteran's CIDP was first 
diagnosed in 1994.  The facts of the case do not satisfy the 
legal requirements for a finding that the veteran's 
neuropathy can be presumed to be related to Agent Orange 
exposure in service.  In order for CIDP to be presumptively 
service-connected, it must be "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. § 3.309(e) (Note 2) (2004).  However, 
the evidence of record does not show that the veteran's CIDP 
was such a transient peripheral neuropathy.

The regulations require that the transient peripheral 
neuropathy become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  A review of the service medical records do 
not show any complaints, treatment, or diagnosis of CIDP.  
Based on the veteran's service dates, his last exposure to a 
herbicide agent during active duty could be no later than 
June 1968, when he was discharged from service.  There are no 
medical records of complaints, treatment, or diagnosis of 
CIDP within weeks or months after service.  Lastly, there is 
no indication that a transient peripheral neuropathy resolved 
within two years from the date of onset.  In other words, if 
the veteran had the type of transient peripheral neuropathy 
described in the regulation, by the early-1970s it should 
have resolved.

Instead, the evidence shows that veteran began reporting 
problems relative to CIDP in the 1990s, over 20 years after 
he was released from service and after the last date on which 
he could have been exposed to a herbicide agent in service.  
According to the medical evidence, he was diagnosed with CIDP 
in 1994, 20 years after any transient peripheral neuropathy 
should have resolved.  

The veteran is competent to report that he has had sensory 
problems for many years.  However, he is a layperson, and, as 
such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In other words, he is not competent to 
identify the condition which he has experienced as tingling 
in his extremities, nor is he competent to provide a 
competent medical opinion to relate any current 
manifestations to problems in service or exposure to 
herbicides in service.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

The service medical records, including the veteran's service 
separation examination, do not reveal CIDP.  In addition, 
there is no competent evidence of record which speaks to the 
question of whether his CIDP is related to service.  During 
his May 2004 hearing, the veteran testified that when he was 
diagnosed with CIDP in 1994, his VA physician told him it was 
related to Agent Orange, and that that opinion was also 
provided in a VA examination shortly thereafter.  However, a 
review of the medical records he referenced reveal a 
diagnosis of CIDP without addressing the etiology of the 
disorder.  For these reasons, the Board finds that service 
connection for peripheral neuropathy on a direct or 
presumptive basis would not be warranted.  The preponderance 
of the evidence is against a claim for service connection for 
CIDP. 

Increased rating for tinnitus

The veteran's tinnitus is currently rated 10 percent 
disabling.  The veteran and his wife testified during his May 
2004 hearing that his tinnitus has worsened.  He reported 
that his tinnitus is constant and that the buzzing noise 
makes him anxious when he is sitting quietly so he turns on 
the television for distraction.  He also reported that his 
tinnitus makes it difficult for him to sleep.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
available service medical records, private treatment records, 
numerous lay statements, and his contentions.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran.  Rather, 
the Board's analysis will focus specifically on what the 
evidence shows, or does not show, on this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 13, 2003.  68 Fed. Reg. 
25,822 et seq. (May 14, 2003).  The Board will refer to the 
regulations effective prior to June 13, 2003, as the "old" 
regulations, and will refer to the regulations effective 
since June 13, 2003, as the "new" regulations.  Like the 
old regulation, the new regulation pertaining to tinnitus 
provides for a single 10 percent rating for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).  The old and 
new rating criteria for tinnitus provide a maximum 10 percent 
evaluation for recurrent tinnitus.  However, the new 
regulations include a new note following Diagnostic Code 6260 
which clearly states:  "[a]ssign only a single evaluation 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2003).  

The veteran has not asserted that separate ratings are 
warranted for each ear, but the Board will consider this 
question regardless.  First, the new regulations clearly 
prohibit the assignment of separate evaluations for tinnitus 
in each ear.  Second, entitlement to separate ratings is 
barred by the old regulations as interpreted by a precedent 
opinion of the VA General Counsel that is binding on all VA 
officials and employees.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004); VAOPGCPREC. 2-2004 (Mar. 9, 2004).  
The precedent opinion held that "Diagnostic Code 6260 
(currently codified as 38 C.F.R. § 4.87) authorizes a single 
10 percent disability rating for tinnitus, regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code."  
VAOPGCPREC 2-2003 (May 22, 2003).

Based on the foregoing, the Board finds that an increased 
schedular rating, to include separate 10 percent evaluations 
for each ear for tinnitus, is not warranted.  As noted, the 
Schedule for Rating Disabilities provides for a maximum 
schedular evaluation of 10 percent for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  Since the law, and 
not the evidence, is dispositive in this case, the Board 
finds that entitlement to an increased rating for tinnitus on 
a schedular basis, including separate compensable evaluations 
for each ear, is not warranted.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Further, the Board notes that the veteran does not argue and 
the evidence does not suggest that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code or that tinnitus results in unusual 
disability.  Thus, the Board finds no basis upon which to 
assign a higher disability evaluation despite consideration 
of the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2003), to include 38 C.F.R. 
§ 3.321(b)(1) (2003).  

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), and its implementing regulations, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2004).

In a case such as this, where there is no legal basis for the 
claim or undisputed facts render the claimant ineligible for 
the claimed benefit, VA is not required to assist the 
claimant or to provide notice of the information and evidence 
necessary to substantiate a claim.  VAOPGCPREC. 5-2004 (June 
23, 2004).  More specifically, a recent VA General Counsel 
precedent opinion held that in a case such as this VA "is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for bilateral service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260."  VAOPGCPREC. 
2-2004 (Mar. 9, 2004).


ORDER

The veteran filed a timely NOD as to the June 1995 rating 
decision.  To this extent, the benefit sought on appeal is 
granted.  Entitlement to service connection for CIDP is 
denied.  Entitlement to an increased rating for tinnitus is 
denied.


REMAND

The June 1995 rating decision granted service connection for 
PTSD and assigned a 10 percent rating for that disorder.  
During his May 2003 hearing the veteran indicated that he 
disagreed with the effective date assigned for that disorder 
and that he also disagreed with the disability evaluation 
assigned for that disorder.  The June 1995 decision also 
denied the veteran's claims for increased ratings for 
residuals of a shell fragment wound to the head, status post 
temporofrontal craniotomy with ligation; right craniotomy 
with partial skull loss, and loss of sense of smell.  The RO 
issued the veteran a statement of the case on these issues 
which addressed only the timeliness of the appeal.  In order 
to ensure that the veteran has been provided due process the 
claim must be returned to the RO for an appropriate statement 
of the case as to the merits of the aforementioned issues.  
In this regard, the Board notes that a VCAA letter addressing 
those issues is also necessary.  

In an August 2000 rating decision the RO, in part, granted a 
claim for TDIU.  On September 29, 2000, the RO received the 
veteran's NOD with respect to the effective date of the TDIU.  
It does not appear from the record before the Board that the 
veteran has been provided with a statement of the case 
concerning that issue.  Where a statement of the case (SOC) 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral to the RO, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

With regard to the claim for service connection for sleep 
apnea, the veteran asserts that his sleep apnea is related to 
the shell fragment wound residuals which affected his nasal 
passages.  The veteran is currently diagnosed with sleep 
apnea.  A May 2000 VA examination report noted "soft palate 
likely contributing to sleep apnea" and also noted that the 
veteran had 70 percent nasal obstruction on the right and 60 
percent obstruction on the left.  The veteran is service-
connected for right sphenoid sinus with retained foreign 
body.  Thus, the evidence of record indicates that the 
veteran's sleep apnea may be associated with his active 
service.  Accordingly, a VA opinion, with examination if 
necessary, is needed in order to make a decision on this 
claim.

With regard to the claims for increased ratings for residuals 
of a shell fragment wound of the right orbit with 
chorioretinitis and visual field defect; entitlement to an 
increased rating for rhinitis with retained foreign body, 
right sphenoid sinus; and entitlement to an increased rating 
for a scar, graft donor site, right sternal mastoid, in a 
December 2004 sworn statement, the veteran's wife testified 
that the veteran's various disorders have recently worsened.  
The most recent examinations regarding his service-connected 
disorders took place in 2000.  Accordingly, current 
examinations are needed in order to assess the current 
severity of the veteran's service-connected disorders on 
appeal.  Current VA treatment records pertaining to these 
disorders should also be obtained.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, with regard to 
increased ratings for residuals of a 
shell fragment wound to the head, status 
post temporofrontal craniotomy with 
ligation; right craniotomy with partial 
skull loss; and loss of sense of smell; 
as well as the claims for an increased 
rating for PTSD and an earlier effective 
date for the grant of service connection 
for PTSD, the veteran should be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claims and which 
information and evidence, if any, the 
claimant is required to provide to VA; 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  He should also be notified that 
he should provide any evidence in his 
possession that pertains to his claims.  

2.  The RO should then readjudicate the 
issues of an increased rating for PTSD, 
an earlier effective date for the grant 
of service connection for PTSD, and 
entitlement to increased ratings for 
residuals of a shell fragment wound to 
the head, status post temporofrontal 
craniotomy with ligation; right 
craniotomy with partial skull loss; and 
loss of sense of smell.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided with a 
supplemental statement of the case (SSOC) 
on those issues.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the aforementioned issues.  
Additionally, the appellant should be 
notified that he has sixty days from the 
date of mailing of the SSOC within which 
to submit a substantive appeal with 
respect to the issues addressed therein.  
If, and only if, a timely substantive 
appeal is filed, these issues should be 
certified to the Board for appellate 
consideration.

3.  The RO should issue an SOC with 
respect to the issue of an earlier 
effective date for the grant of TDIU.  
The veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of this issue.  

4.  The RO should refer the case to VA 
examiner.  Based on a review of the 
medical evidence, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current sleep disorder including sleep 
apnea is directly related to service, or 
is proximately due to or the result of 
the veteran's service-connected shell 
fragment wound residuals, or was 
permanently aggravated by the veteran's 
service-connected shell fragment wound 
residuals.  If the examiner finds that a 
service-connected disability aggravated 
existing sleep apnea, then the examiner 
should express an opinion as to what 
level of disability is attributable to 
such aggravation.  The medical rationale 
for the opinion should be provided, 
citing the objective medical findings 
leading to the conclusion(s).  If the 
examiner indicates that another 
examination is necessary to respond to 
the Board's question, the RO should 
ensure that the veteran is afforded such 
an examination.

5.  The RO should request from the VA 
Hospital in Hines, Illinois all treatment 
records of the veteran pertaining to 
residuals of a shell fragment wound of 
the right orbit with chorioretinitis and 
visual field defect; rhinitis with 
retained foreign body, right sphenoid 
sinus; and a scar, graft donor site, 
right sternal mastoid, dated since 
January 2000.

6.  With regard to the claims for 
increased ratings for residuals of a 
shell fragment wound of the right orbit 
with chorioretinitis and visual field 
defect; entitlement to an increased 
rating for rhinitis with retained foreign 
body, right sphenoid sinus; and 
entitlement to an increased rating for a 
scar, graft donor site, right sternal 
mastoid, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded 
appropriate examinations to determine the 
severity of his residuals of a shell 
fragment wound of the right orbit with 
chorioretinitis and visual field defect; 
entitlement to an increased rating for 
rhinitis with retained foreign body, 
right sphenoid sinus; and entitlement to 
an increased rating for a scar, graft 
donor site, right sternal mastoid.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  The examiner should 
indicate that (s)he reviewed the 
veteran's claims folder in preparing 
her/his opinions.

7.  The RO should then review the 
veteran's claims.  The RO should review 
the veteran's service connection claim on 
the merits, and under all theories 
including secondary service connection, 
regulations, and statutes applicable 
thereto.  The veteran's increased rating 
claims should be reviewed under the 
applicable diagnostic codes of Title 38, 
Code of Federal Regulations.  If any 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran should be afforded a reasonable 
period in which to respond, and the 
record should then be returned to the 
Board for further appellate review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




			
           ROBERT E. SULLIVAN                                  
S. L. KENNEDY
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


